UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1982


CEDAR COAL COMPANY,

                    Petitioner - Appellant,

             v.

PEARL M. BARTON, survivor of CLARENCE E. BARTON; DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                    Respondents - Appellees.


On Petition for Review of an Order of the Benefits Review Board. (16-0558 BLA)


Submitted: April 26, 2018                                         Decided: May 3, 2018


Before GREGORY, Chief Judge, WILKINSON, Circuit Judge, and SHEDD, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mark J. Grigoraci, ROBINSON & MCELWEE, PLLC, Charleston, West Virginia, for
Appellant. Samuel B. Petsonk, MOUNTAIN STATE JUSTICE, Charleston, West
Virginia; Nicholas C. Geale, Acting Solicitor of Labor, Maia S. Fisher, Associate
Solicitor, Gary K. Stearman, Rita A. Roppolo, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cedar Coal Company seeks review of the Benefits Review Board’s decision and

order affirming the administrative law judge’s award of black lung benefits pursuant to

30 U.S.C. §§ 901-944 (2012). Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without reversible error. Accordingly,

we deny the petition for review for the reasons stated by the Board. Cedar Coal Co. v.

Barton, No. 16-0558 BLA (B.R.B. June 27, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                    PETITION DENIED




                                            2